Mr. Justice Moschzisker,
dissenting:
In view of the fact that the testator provides that, “In no event whatever shall the fee simple to the said real estate vest in..... .my daughter,” it seems to me that this is the same as though he had provided that the words “shall descend to and become vested in” should be construed to mean, “shall descend from me and go to” (Donovan v. Woodworth, 234 Pa. 507). If the will is thus read, no violence is done to the words used, no departure is made from the rule in Shelley’s Case, and the clear intent of the testator is given effect. I believe that the will can and should be so read, and for this reason I must dissent from the majority opinion.